DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  in the penultimate line, “characterized in that” is not accepted US practice and should be amended to –wherein--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the last two lines, the recitation that “the control member (46) may also be moved by effect of a movement of the locking pin (11)” (emphasis added) is an optional construct rendering the claim indefinite. It I noted that claims 2-7 are included herein merely because of their dependency to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by EP 2943608 (hereinafter EP608).
Re Claim 1.
EP608 discloses a door-locking device (Fig.1; 1) particularly for electrical household appliances (para [0011]), comprising an actuator (40,32); a locking pin (60) controllable by the actuator (40,32) and adapted to cooperate with a movable latching slider (S) to lock a door of an electrical household appliance, said locking pin (60) being movable between a rest position, wherein the locking pin allows the latching slider (S) to move, and a lock position, wherein the locking pin prevents said latching slider (S) from moving; a detection switch (52) able to switch between an open position and a closed position following a movement of the latching slider (S), said detection switch (52) comprising a fixed contact element (521) and a movable contact element (522) resiliently stressed in closure towards the fixed contact element (521), and a movable control member (523) interacting with the movable contact element (522); wherein the door-locking device is characterized in that the control member (523) may also be moved by effect of a movement of the locking pin (60; see para [0038]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP608 in view of DE 10 2015 201944 (hereinafter DE944).
Re Claim 2. 
As discussed above with respect to claim 1, EP608 discloses a device according to claim 1, but fails to provide in which the movable control member comprises a follower portion adapted to engage a cam formed on the latching slider, such that the control member is movable between a first position, corresponding to said open position, wherein the control member holds the movable contact element spaced apart from the fixed contact element, and a second position, corresponding to said closed position, wherein the control member allows the movable contact element to come into contact with the fixed contact element.
DE944 discloses a device according to claim 1, in which the movable control member (32) comprises a follower portion (Fig.1,4,5) adapted to engage a cam (44) formed on the latching slider (20), such that the control member (32) is movable between a first position, corresponding to said open position, [wherein the control member (32) holds the movable contact element (EP608-522) spaced apart from the fixed contact element (EP608-521)], and a second position, corresponding to said closed position, [wherein the control member (32) allows the movable contact element (EP608-522) to come into contact with the fixed contact element (EP608-521)].
It would have been obvious to one of ordinary skill in the art to provide a cam feature as taught by DE944 on the latching slider of EP608 as is well known in the mechanical arts to provide a desired spatial movement.

Allowable Subject Matter
Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or suggest as in claim 3, “the control member is movable along a direction parallel to the direction of movement of the latching slider”, and as in claim 4, wherein “the control member is rotatable…”. Accordingly, claims 3-7 define over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that DE944 also discloses as set forth in claim 1, a door-locking device (Fig.1; 10) particularly for electrical household appliances, comprising an actuator (para [0015], Aktor); a locking pin (28) controllable by the actuator and adapted to cooperate with a movable latching slider (20) to lock a door of an electrical household appliance, said locking pin (28) being movable between a rest position, wherein the locking pin allows the latching slider (20) to move, and a lock position, wherein the locking pin prevents said latching slider 20) from moving; a detection switch (para [0016], Kontakt) able to switch between an open position and a closed position following a movement of the latching slider (20), said detection switch comprising a fixed contact element (521) and a movable contact element (522) resiliently stressed in closure towards the fixed contact element (521), and a movable control member (523) interacting with the movable contact element (522); wherein the door-locking device is characterized in that the control member (523) may also be moved by effect of a movement of the locking pin (60; see para [0038]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675